UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           5/10/2021

 Harleysville Worcester Insurance Company, et al.,

                       Plaintiffs,
                                                                               21-cv-934 (AJN)
                –v–
                                                                                    ORDER
 Consigli & Associates, LLC, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       Pursuant to the Court’s orders of February 22, 2021 (Dkt. No. 14) and May 5, 2021 (Dkt.

No. 48), the parties were required to file a joint letter and proposed case management plan at

least seven days before the initial pretrial conference scheduled for May 14, 2021. The parties

have not done so. The parties shall file their joint letter and proposed case management plan by

May 11, 2021.


       SO ORDERED.


Dated: May 10, 2021                               __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
